 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Chains of retail stores, with stores in more than 1 State, only if(1) the individual store involved meets either of the tests for intra-state stores, or (2) the chain has gross annual sales totalling $10,000,-000 or more. Jurisdiction would not be exercised over public restau-rants regardless of source and volume of materials and regardless ofwhether the restaurant is part of a multistate chain.With regard tothis new category, I would in general adhere to the 1950 plan as tothe retail stores and public restaurants.WILLIAM T. WILSONAND MABELJ.WILSON, APARTNERSHIP,D/B/AWILSON-OLDSMOBILEandLOCAL 985, INTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OFAMERICA,UAW-CIO,PETITIONER.CaseNo.7-RC-?445.October26, 1954Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The labor organization involved claims to represent certain em-ployees of the Employer.2.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:At the hearing the Employer 1 moved to dismiss the petition on theground that its operations do not affect commerce within the meaningof the Act and on the further ground that in any event it would noteffectuate the purposes of the Act for the Board to exercise its jurisdic-tion over this operation.'The Petitioner opposed the motion, and thehearing officer referred it to the Board for decision.The facts relative to the Employer's business are not in dispute.Wilson-Oldsmobile, a partnership, sells and services motor vehicles.Its sole place of business is located in Detroit, Michigan.In 1953, itspurchases of new automobiles, parts, accessories, gas, etc., were valuedin excess of $1,300,000, all of which were purchased and received di-i The Employer's name appealsin thecaption as amended at the hearing.2At the hearing the Employer further moved to dismissthe instant petition on thegrounds(1) that the hearing was not an openhearing towhich thepublic had free access,and (2)that the petitionand notice of hearingimproperlylist the Employer's name asWilson-Oldsmobile,Inc.,and thatthe Employerisnot properly before theBoardWefind it unnecessary to discuss these contentionsbecause of our disposition of the questionof jurisdiction110 NLRB No. 74. WILSON-OLDSMOBILE535rectly from points within the State of Michigan.All of the Employ-er's sales were made within the State.The sale of new automobiles,which is the major portion of the Employer's business, is carried outunder the terms of a franchise agreement with the Oldsmobile divisionof General Motors Corporation.This contract is comparable to theusual automobile dealer agreement in the auto industry in that it re-quires the employer to adhere to detailed rules in merchandising, pric-ing, and servicing the new automobiles which it sells.It is clear, none-theless, thatWilson-Oldsmobile is an independent commercial ven-ture, in which the Employer's capital is invested and to which attachesthe usual profit and loss element and exclusive responsibility over thehiring and control of all the employees.It has been the consistent position of the Board that it better effec-tuates the purposes of the Act, and promotes the prompt handling ofmajor cases, not to exercise its jurisdiction to the fullest extent possi-ble under the authority delegated to it by Congress, but to limit thatexercise to enterprises whose operations have, or at which labor dis-putes would have, a pronounced impact upon the flow of interstatecommerce. In furtherance of that policy, the Board in October 1950adopted certain standards to govern its assertion of jurisdiction.Those standards resulted from a study of the Board's experience up tothat time.Among the standards adopted in 1950 was the franchise yardstick,which required the Board to exercise its jurisdiction automaticallyover certain types of local businesses (principally automobile dealersand soft drink distributors) irrespective of their size or their possibleeffect upon interstate commerce.'However, at the time that it ex-tended its processes to automobile dealers and soft drink distributorson the basis of the franchise yardstick, the Board declined to assertjurisdiction over distributors in other fields despite their franchise ar-rangements with manufacturers or wholesalers 4Early this year the Board undertook to study and reappraise the1950 jurisdictional standards in the light of the Board's experiencesince their adoption and also in the light of changing economic condi-tions.Based upon that study and reappraisal it is our opinion that thefranchise standard established as a part of that plan should be revisedin order to better attain the Board's long-established policy of limit-ing the exercise of its jurisdiction to enterprises whose operations have,or at which labor disputes would have, a pronounced impact upon theflow of interstate commerce.3Baate, Bros.,91 NLRB 1480;Seven Up Bottling Company of Miami, Inc,92 NLRB16224P R. McDowell,100 NLRB 770;LamcoElectric,92 NLRB 191;Reiley's Stores, Inc.,96 NLRB 516. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we have determined that in future cases the Board willno longer use the "franchise yardstick" for purposes of asserting juris-diction over automobile dealers or over distributors, wholesale or retail,in any other industry.We have further determined that where, as inthe instantcase, alocal retail establishment has a franchise agreement-with a multistate enterprise the Board will apply the same jurisdic-tional standards as are applied to other local retail establishments 5In our recent decision inHogue and Knott Supermarkets 8we statedthat we would not assert jurisdiction over such an establishment unlessit has direct out-of-State purchases of at least 1 million dollars perannum or indirect out-of-State purchases of at least 2 million dollarsper annum or direct out-of-Statesalesof at least $100,000 per annum.Since the Employer's operations do not meet any one'of these stand-ards, we shall dismiss the instant petition?[The Board dismissed the petition.]MEMBER PETERSON, concurring :I agree that we should not assert jurisdiction over this employer,who has no direct or indirect out-of-State purchases or sales, solelybecause he has a franchise from the Oldsmobile division of GeneralMotors.A year ago, Member Houston and I, as a majority of a panel, withChairman Farmer dissenting, asserted jurisdiction over a similarthough smaller enterprise on the ground that it was "an essential ele-ment in a Nation-wide system of automobile manufacture and distri-bution." 8Later, the Supreme Court in a different case sustained thatview as a matter of law, saying "the Board was justified in finding"that an automobile franchise dealer's "repeated unfair labor practicestended to lead to disputes burdening or obstructing commerce amongthe States." 9While the Court upheld the legality of our action, Idoubt that the opinion can be taken as underwriting its abidingwisdom.In theKlinka's Garagecase,Mr. Houston and I noted that of coursethe Board, in the exercise of what Chairman Farmer aptly termed a"matter of administrative self-restraint," could revise its yardsticks.But we stated, and I think rightly so, that we should alter our juris-dictional policy to exclude that type of employer "only as part of anover-all examination of our jurisdictional standards."That has nows To the extent thatBaxter Bros.,91 NLRB 1480,Seven Up Bottling Co. of Miami, Inc.,92 NLRB 1622, and cases relying thereon are inconsistent with our decision herein, thosecases are overruled.110 NLRB 543.See also, the majority decision inBreeding TransferCo., 110 NLRB 493.eKlinka's Garage,106 NLRB 969.°Howell Chevrolet Co. v. N. L. R. B.,346 U.S. 482;see also N. L.R. B. v. Bill Daniels,Inc.,346 U.S. 918. WILSON-OLDSMOBILE537been done, and I join, as part of that general reappraisal, in abandon-ing the franchise yardstick as the sole determinant of whether juris-diction should be asserted.Perhaps a word is in order about the likely impact of the recisionhere made, and why I do not altogether agree that the majority's newyardstick is in all respects correct.Member Murdock refers to the fact that "retail franchised automo-bile dealers employ more than 520,000 workers and do more than$16,000,000,000 of business a year."Thatis so,but I would point outthat the very same source shows there were some 40,000 retail fran-chised automobile dealers in the country in 1948, and the averagedealer has only about 13 employees.10 Indeed, it is common knowledgethat a substantial number have fewer than 10 workers. I doubt thatwe cansay that by asserting jurisdiction over these enterprises only ifthey meet the minimum standards applicable to retail stores and otherenterprisesgenerally, we have taken a step which may lead to such arash of unfair labor practices as to bring the interstate transactions ofa great industry "to a complete standstill." 11As I have stated elsewhere'12 I do not agree with the majority's mone-tary standards.The 1950 plan required $500,000 in direct inflow and$1,000,000,000 in indirect inflow.The majority now double these fig-ures,but only as to retail establishments.While there would appear tobe logic in maintaining a consistent ratio between direct and indirectinflow and outflow, the majority have departed therefrom by differen-tiating between retail and nonretail enterprises.Moreover, the ma-jority have added the further qualification, applicable only to retailestablishments: jurisdiction will be asserted if the store annuallyships $100,000 worth of goods outside the State (by contrast,nonretailestablishments come under the new plan if they ship out of State$50,000 or more annually). I fail to perceive the reason or logic in thisadditional requirement, and therefore would not adopt it.To me,there is no clear-cut line between retail and wholesale, for we all knowthat manybusinessesare mixed retail and wholesale.Whatismore,to the extent that the monetary volume of the inflow or outflow is thecritical factor, the impact on commerce, generally speaking, is not in-creased orlessened by the type of business involved.10 StatisticalAbstract of the UnitedStates, 1953, p. 854.11 Ourstaffstudy analyzed the effectof various proposals on the 413 cases pendingbefore uson May 1, 1954. This samplerepresentsapproximately18 percent of theBoard's averageannualoutput of cases, and in its distribution closely parallels that ofpreviousyears.Of these413 cases,21 involvedfranchise dealers-7 In the dairy or softdrink businessand 14 automobile dealers.Applying the majority's criteria here, 2 auto-mobile dealer cases would be processed,13 would definitelybe dismissed,and 6are doubt-ful because of insufficientcommerce data.At most,therefore, about 5 percent of ourannual caseoutput is affected.To my mind,having regard for the nature of the busi-ness, this canscarcely be labelled catastrophic.12 See my separate opinion inBreeding Transfer,110 NLRB 493. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf I and my colleagues in the majority are wrong in our appraisalof the impact of our action on the Nation's economy, I for one am pre-pared to admit my error and correct it. Do not say the lines we nowdraw are not susceptible of change if change is needed.To borrowa phrase from the late Justice Cardozo, the inn that we think givesadequate shelter for the night is not the journey's end; we must anddo recognize that the law here, like the weary traveler, needs to beready for the morrow.MEMBERMURDOCK,dissenting:I cannot accept the decision of my colleagues in this case.Theinstant decision reflects and effectuates the announcement by theBoard majority, by press releases dated July 1 and 15, that they wouldno longer assert jurisdiction over franchised dealers who comprise in-tegral units of nationwide distributing systems.In my dissenting opinion in theBreeding Transfer13 case, I statedthe broad and basic objections which I find to the new jurisdictionalstandards taken as a whole, as conflicting with the Act and the Board'slegal responsibilities thereunder, involving the exercise of legislativepower to reallocate authority between the Federal Government andthe States, and without justification in budgetary or other adminis-trative necessities.I shall not reiterate those objections herein exceptto note that they apply in full to the specific recision of jurisdictionaccomplished by this decision.The new standard laid down in theinstant case, however, illustrates simply and clearly how great a de-viation these standards are from the legal and policy considerationswhich should govern this Board in the exercise of its jurisdiction.This Employer sells and services motor vehicles in Detroit, Michi-gan.During the past year its purchases alone amounted to morethan $1,300,000.Its sales during the same period amounted, ofcourse, to an appreciably greater sum.The Emloyer, as a retail cardealer, is one unit in a nationwide distributing system through whichall sales are made of this particular brand of automobile.The sys-tem is controlled by General Motors, the manufacturer of Oldsmobiles,for which the Employer acts as a sales outlet; the control being ex-ercised through a franchise system whereby the manufacturer de-termines the merchandising, pricing, servicing, and advertisingmethods to be used by this Employer and the rest of the units in thesystem.The manufacturer is completely dependent upon these deal-ers for the sale of its product.The retail dealer, in turn, is dependentupon the manufacturer for the continuation of the franchise, and,through that, its entire business.The public is dependent upon bothfor its source of new cars.13Supra WILSON-OLDSMOBILE539The majority decision holds that the policies of the Act are besteffectuated by no longer asserting jurisdiction over employers op-erating under such franchises.The only basis for that conclusionadvanced by the majority is a vague and generalized reference to asupposed lack of "pronounced" impact upon commerce stemming fromlabor disputes in such enterprises.But the grounds for this finding,if it may be termed that, are either lost, strayed, or stolen. Indeed,no attention other than a passing comment to the effect that these are"independent commercial ventures," is paid by the majority decisionto the essential role that these retail franchised outlets play in themanufacture and distribution of automobiles. It is important toexamine the majority conclusion in some detail, for, as will appearhereinafter, it is directly and uncompromisingly in conflict with thefacts and with the findings of the Board and the courts in the past.The position of the majority seems to be that these franchised deal-ers are but local retail enterprises with practically no individual effectupon commerce.Even if this assertion were necessarily true, how-ever, it does not settle the jurisdictional question.Precisely this pointwas considered by the Tenth Circuit Court, which held : 14The fact that these [franchised auto] dealers are only one of manyand that the repercussions of a work stoppage in their businesswould have relatively little impact on the total flow of the manu-facturers' interstate activities is not fatal to jurisdiction. "Ap-propriate for judgment is the fact that the immediate situationis representative of many others throughout the country, the totalincidence of which if left uncheckedmay well become far reach-ing in its harm to commerce."[Emphasis supplied.]Just how far reaching that "total incidence" could be is illustrated bythe statistics which I set forth in theBreeding Transferdecision.Re-tail franchised automobile dealers employ more than 520,000 workersand do more than $16,000,000,000 of business a year.15 It was withthis in mind that the Tenth Circuit Court went on to conclude: isTo deny jurisdiction of the Board would allow thousands of re-tailers of new automobiles to engage in unfair labor practiceswith impunity.The "total incidence" of such unfair labor prac-tices if left unchecked would not only substantially interfere withthe free flow of commerce, but would conceivably bring to a com-plete standstill the interstate transactions of one of the Nation'sgreatest industries.[Emphasis supplied.]14N L R B v Conover MotorCo, 192 F 2d 779 at 781.15 Statistical Abstract of the United States 1953, U. S Department of Commerce, Bureauof the Census, p 854The figures cited are for the year 1948 and may reasonably beexpected to have increased since then10N L R B v. Conover Motor Co , supra. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDMember Peterson, in his separate concurrence, deprecates the find-ings of the circuit court. I find nothing, however, in either the ma-jority or concurring opinion, which alters or effectively refutes thefactual findings and the legal reasoning upon which that opinion wasbased.Other judicial bodies, including the Supreme Court, as quotedhereinafter, sustain those findings and reasoning. If, indeed, thecourts have not "underwritten the abiding wisdom" of past Boardrulings in this field, they have nevertheless sustained and not reversedthem, and their conclusions as recited herein seem to me to requiremore than a happy phrase in refutation. The concurring opinion alsowaves aside the statistics previously mentioned on the dual groundsthat the average number of workers per shop is small and the num-ber of cases to be dismissed under the new standard would be insig-nificant.The fact that these franchised dealers employ an averageof 13 employees each, however, is in no way an indication that theycan or should do without the protection of the Act. Indeed, as Inoted in myBreeding Transferopinion, the Congress which enactedthe National Labor Relations Act specifically rejected a limitationof jurisdiction which would have excluded employers with less than10 employees.Moreover, even the new standards of the majority donot presume to pose such a test. But such an approach completelymisses the point; which is that it is not 13 employees of a single em-ployer who are involved in this standard but some 520,000 workersin a few integrated systems.And while Member Peterson does notview the dismissal of cases involving these employees as "cata-strophic" because they constitute only 5 percent of our case output,the fact that $16,000,000,000 of goods in commerce and over half amillion employees will be excluded almost entirely from our jurisdic-tion, in my opinion, might well rate that adjective. But it seems pat-ent that whether or not individual Board Members rate a declinationof jurisdiction as catastrophic or not is hardly controlling.The Con-gress has charged this Agency and its Members with the protectionof the free flow of commerce and we cannot cancel that legislativedetermination simply by our own individual and undocumented viewof what should be protected.The basic fallacy, therefore, in the approach of the majority to thequestion of jurisdiction herein, is in the fact that my colleagues persistin viewing the operations of the individual dealer apart from the na-tionwide distributive system of which those dealers are essential units.The majority takes the position that the same jurisdictional standardsmust be applied to them as to any "local retail establishment"; in otherwords, that only the inflow and outflow of the individual dealer maybe considered in determining the impact on commerce of unfair laborpractices committed by or among the dealer's employees.They dis-miss the franchise arrangement as one not disturbing the independ- WILSON-OLDSMOBILE541ence of the individual dealeras a separatecommercial venture, and ofno significance in linkinghim as anintegral part of a nationwide dis-tribution system.This position, of course, has been repeatedly rejected by the Boardprior to this day 17 The contention of the majority that the individualdealer constitutes an "independent commercial venture" not requiringthe assertion of our jurisdiction did, at one time, receive support froma decision of the Sixth Circuit Court of Appeals 18 That decision andthat position, however, was thereafter completely rejected by theSupreme Court, which held, in accord with the Board and a majorityof the circuit courts, that such retail franchised dealers form "an in-tegral part of a national system of distribution of new cars." 19As the courts and the past decisions of the Board have found, therelationship between the dealer and the manufactureris a close andintegrated one involving interdependent operations.The franchiseddealers are an integral part of a nationwidesalesprogram in whichsubstantial control over merchandising, prices, servicefacilities, andadvertising, among other things, is retained and exercised by themanufacturer.In affirming the assertion of jurisdiction over suchdealers, the Supreme Court observed that : 20The [franchise] agreement required Howell [the retailer dealer]to make varied and detailed reports about his business affairs, todevote full time to Chevroletsales, to keep hissalesfacilities at alocation and conduct the business in a manner that satisfied Gen-eralMotors, to permit General Motors to inspect Howell's books,accounts, facilities, stocks, and accessories and to keep such uni-form accounting systems as General Motors might prescribe.Many other terms of the agency agreement also emphasizedthe17A. E. Rogers Co, et at.,103 NLRB 1274;Bishop, McCormick&Bishop,102 NLRB1101;Louis Rose Company,99 NLRB 690;CaliforniaWillys,98 NLRB 325;HowellChevrolet Company,95 NLRB 410;Harbor Chevrolet Company,93 NLRB 1326;ConoverMotor Company,93 NLRB 867;Baxter Bros.,91 NLRB 1480.With minor exceptions thiswas also true prior to the adoption of the 1950 jurisdictional plan. SeeSheeley MotorSalesCo , 89 NLRB 1376;University Motors, 89NLRB 1224 ;Howell ChevroletCo., 89NLRB 1189;BillHeath,Inc,89 NLRB67; Masters Pontiac Company, Inc.,88 NLRB932;Bill Daniels,Inc,88 NLRB 572;Riesmeyer Motor Company,88 NLRB 814;GraceMotor Sales, Inc,88 NLRB 428;AllbrittonMotors, Inc,87 NLRB 193,Reslink andWiggei s Motors,87 NLRB 126;L. C Beauchamp,87 NLRB 23;Harry Brown Motor Com-pany,86 NLRB 652;Angelus ChevroletCo., 88 NLRB 929;Bellingham AutomobileDealers Association,90 NLRB 374;Nash San Diego,Inc,90 NLRB 86;Jos.W. Fournier,Rome Lincoln-Mercury Corp,86 NLRB 397;Granger Motor Company,86 NLRB 336;ButteMotors,85 NLRB 1336, BB. Burns Co, Inc,85 NLRB 1025;Wm. J Silva Com-pany,85 NLRB 573;Lundahl Motors, Inc,85 NLRB 224;Channel Motors,et al., 84NLRB 353;Scott Motor Company,et al,84 NLRB 129;Kalliani.Chevrolet Company,82NLRB 978;M. L. Towsend,81 NLRB 739;Harrys Cadillac-Pontiac Company,81 NLRB1;Midtown Motors, et al,80 NLRB 1679;Adams Motors, Inc.,80 NLRB 1518; J. C.Lewis Motor Company, Inc,80 NLRB 1134;Lewiston Buick Company,77 NLRB 375;Puritan Chevrolet,Inc., 76NLRB 1243;Liddon White Truck Company, Inc.,76 NLRB1181;Newton Chevrolet, Inc., 37NLRB 334.'IN. L.R B v. Bill Daniels,Inc.,202 F 2d 579 (C. A. 6),reversed 346 U. S. 918.19N. L R B v.Howell ChevroletCo, 346 U. S. 482.20N. L. R B. v. Howell Chevrolet Co., supra. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterdependence of Howell's local and General Motors' nationalactivities.[Emphasis supplied.]Accordingly, it is clear that the franchises bind the retail dealer intoa "vast national network of an integrated distribution system whichaffects commerce" by shaping the individual dealer's activity into a"pattern which is found throughout the nation." 21It is clear that the integrated system wrought by the franchisemethod in the new car, soft drink, beer, and other industries does notoccur in all industries where franchises are used.As the majority hasnoted, the Board, since 1950, has dismissed petitions among such re-tail groups as electrical appliance dealers upon a finding that thefranchises used and the nature of the industry did not present theintegrated system which we have here. I fail to see, however, howthese illustrations of the Board's care, in the past, in exercising juris-diction upon the franchise principle in any way deprecates ratherthan affirms the truth and weight of what I have set forth herein. Themajority decision assumes so, only because it persists, unlike the pre-vious Board, in treating all franchises alike without consideration ofthe presence of consolidated integrated control and operation wheresuch exists.Nor does the fact that this particular Employer is located in thesame state as the manufacturer rather than in a different state makeany essential difference.The Supreme Court has ruled upon thisprecise situation and has rejected such a'distinction.22In summation, the Board is not deciding this problemde novo.Wehave examined this question over a number of years in a great numberof cases.The findings of those cases as affirmed by the courts add upto the consistent conclusion that the assertion of jurisdiction over re-tail franchised dealers such as the Employer herein, was necessary toeffectuate the policies of the Act.That conclusion has been acceptedand affirmed by the highest tribunal in the Nation.The decision of themajority is, accordingly, not only in conflict in with administrativefindings and experience of the Board in recent years, but relies uponthe specific grounds rejected by the Supreme Court.The effect of thisdecision will be a considerable one.We are not dealing here with afew scattered "corner stores" but with a 16 billion dollar industry withhundreds of thousands of employees.Relatively few of the indi-vidual units of that integrated industry will be able to meet thejurisdictional standards for ordinary retail stores, henceforth most21N LR. B. v. KenRoseMotors, Ine ,193 F 2d 769 (C. A 1)N L R B v Bonier-ville Buick. Ine,194 F. 2d 56 (C A 1) , N T R 1? v RayBrooks.204 F 2d 899 (C A 9) ;N L R B v. Conover MotorCo, 192 F 2d 779 (C A 10) ; N LR B v Davis Motors,Jac,192 F 2d 782 (C A 10).22N LR B v.Bill Daniels,Inc, supra.AlthoughI had earlier shared the contraryview of the Court of Appeals for the Sixth Circuit, the judgment of the Supreme Courtdefinitely settles the question. HOGUE AND KNOTT SUPERMARKETS543will not receive the protections and restraints of the Act.23 In theface of all this, I cannot, as does the majority, decline to assert jurisdic-tion.To do so, in the words of the court, quoted above, is to "allowthousands of retailers of new automobiles to engage in unfair laborpractices" which, unchecked, can "bring to a complete standstill theinterstate transactions of one of the Nation's greatest industries.""See the dissenting opinion inHogue and Knott Supermarkets,supra,as to the diffi-culty of any of these franchised dealers, among others, meeting the extreme new standardsnow required for local retail establishments whether or not they are franchised dealers.J. R. KNOTT AND HUGH H. HOGLTE D/B /A ROGUE ANDKNOTT SUPER-MARKETSandRETAIL CLERKS INTERNATIONAL ASSOCIATION, LOCAL1529, AFL,PETITIONER.Case No. 32-RC-758.October 26, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John E. Cienki, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer,' a partnership, operates two supermarkets inMemphis, Tennessee, under the name of Hogue and Knott Super-markets.The Petitioner seeks to represent the employees of bothstores in a single unit.The Employer moves to dismiss on the groundsthat it would not effectuate the policies of the Act for the Board toassert jurisdiction in this case.For the reasons set forth below, wegrant the Employer's motion.All the Employer's sales are made locally at its stores on a cash-and-carry basis.The Employer's total annual purchases are valuedat approximately $2,360,000, of which about $224,000 represents ship-ments to the Employer directly from out-of-State, and not more than$1,250,000 represents shipments to the Employer indirectly from out-of-State.'The record does not reflect the inflow figures for the sepa-rate stores.It has been the consistent position of the Board that it bettereffectuates the purposes of the Act, and promotes the prompt handlingof major cases, not to exercise its jurisdiction to the fullest extent1The Employer's name appears in the caption as amended to conform with the evi-dence adduced at the hearing.IIncluded in this class of purchases are goods valued at approximately $300,000 whichthe Employer characterized as local because they were twice removed from interstate com-merce.We find it unnecessary to decide whether these goods should be considered as partof local purchases or as indirect inflow inasmuch as under the jurisdictional standards setforth herein, the result would be unaffected by such a determination.110 NLRB No. 68.